HENRIOD, Chief Justice:
Appeal from a Tax Commission decision that “step-children” were not “children” under Title 59-12-2, Utah Code Annotated, 1953, giving a $40,000 exemption where the surviving spouse “and/or children of the deceased” are involved. Affirmed, with no costs awarded.
The legislation is clear. It says “children,” not “step-children.” In re Walton’s Estate1 said “grandchildren” were not “children” under such a statute. We think that case is somewhat significant here, and affirm it. The complications of twisting the language to include any one but a natural or legally adopted child seem obvious. Otherwise, the words “cousin” or “mistress” might acquire added significance if either claimed his or her benefactor was a loco “parentis.”
This is a matter for the legislator and his lexicographer, — not us.
CROCKETT and TUCKETT, JJ., and PARLEY E. NORSETH, District Judge, concur.
CALLISTER, J., does not participate herein.

. 115 Utah 160, 203 P.2d 393 (1949).